Exhibit 10.2

 

NON-DISCLOSURE, NON-SOLICITATION, NON-COMPETITION, WORK PRODUCT OWNERSHIP AND
DISPUTE RESOLUTION AGREEMENT

 

In consideration of your offer of employment as Chief Customer Officer with J.
Crew Group, Inc. (“J. Crew”) and for other good and valuable consideration,
receipt of which is hereby acknowledged, effective as of your first day of
employment with J. Crew, you and J. Crew agree (this “Agreement”) as follows:

 

1.  Agreement Not to Disclose Confidential Information. In the course of your
employment with or provision of services to J. Crew and its affiliates
(collectively, the “Company”), you have and will have acquired and have had
access to confidential or proprietary information, whether disclosed to you
directly or indirectly in writing, orally, or through drawings or observation,
about the Company, including but not limited to, trade secrets, know-how,
methods, models, passwords, access to computer files, financial information and
other business information and records, computer software programs, agreements
and/or contracts between the Company and its vendors and suppliers, the
Company’s merchandising, marketing and/or creative policies, practices,
concepts, strategies, inventions, processes, technology, and methods of
operations, inventory, pricing and price change strategies, possible new product
lines, future merchandise designs, drawings, patterns, fabrication or fit
information, internal policies, pricing policies and procedures, cost estimates,
employee lists, training manuals, financial or business projections, unannounced
financial data such as sales, earnings or capital requirements, possible
mergers, acquisitions or joint ventures and information about or received from
vendors and other companies with which the Company does business.  The foregoing
shall be collectively referred to as “Confidential Information.”  You
acknowledge that the Confidential Information is not readily available to the
public and accordingly agree that during your employment or provision of
services and thereafter, you will keep strictly confidential and not disclose
any Confidential Information to anyone or use any of it for your own benefit or
for the benefit of others, except in performing your duties as the Company’s
employee or agent.  You agree that this restriction shall apply whether or not
any such information is marked “confidential.”  Confidential Information does
not include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of yours or of others who were under
confidentiality obligations as to the item or items involved.

You agree that you will not, during your employment with the Company, improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and that you will not bring onto
the premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.

You recognize that the Company has received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company's part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  You agree to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out your work for the Company consistent with the Company's
agreement with such third party.

All memoranda, disks, data, files, notes, reports, lists, correspondence,
drawings, sketches, materials, records or other documents, whether in electronic
form or hard copy

 

--------------------------------------------------------------------------------

 

 

(collectively, the “Material”) compiled by you or made available to you during
your employment (whether or not the Material contains confidential information)
or reproductions of any of the aforementioned items are the property of the
Company and shall be delivered to the Company on the termination of your
employment or at any other time upon request.  

2.  Agreement Not to Engage in Unfair Competition.  You agree that your position
with J. Crew requires and will continue to require you to devote your full time
and attention to furthering the Company’s business and require you to perform
services that are special, unique, extraordinary and of an intellectual and/or
artistic character, and which place you in a position of confidence and trust
with the Company.  You further acknowledge that the rendering of your services
to the Company necessarily requires the disclosure of Confidential Information
and trade secrets of the Company.  You agree that in the course of your
employment with or rendering of services to the Company, you may develop on
behalf of the Company a special acquaintanceship and relationship with the
vendors, customers of the Company, and other business associates of the Company
and knowledge of their affairs, requirements and history of confidential
dealings with the Company, and that your name and reputation may become closely
associated with the goodwill and business of the Company.  Consequently, you
agree that it is reasonable and necessary for the protection of the goodwill and
business of the Company and to avoid consumer confusion in the future that you
make the covenants contained herein.  Accordingly, you agree that:

(a)  while you are in the Company’s employ and for the period of twelve (12)
months after the termination of your employment, for any reason whatsoever, you
shall not directly or indirectly, except on behalf of the Company, within the
United States or Canada (or any other country or territory (e.g., the United
Kingdom, Hong Kong, and/or The People’s Republic of China) in which you assisted
in the design or development of the Company’s products, brand or business during
the last twelve months of your employment) render the same or substantially
similar services (as an employee, officer, consultant, contractor, director,
owner, partner, shareholder, joint venturer or otherwise) to any person or
entity identified on Schedule A hereto (as may be updated by the Company and
communicated to you from time to time) or any person or entity having a
headquarters location within 120 miles of New York City, NY that is, or within
twelve (12) months of the Termination Date (as defined below in Section 4) will
be, competing with the Company in the design, manufacture, distribution,
marketing, or retail sale of men’s, women’s and children’s apparel, shoes and/or
accessories (“Competing Business”); and

(b)  while you are in the Company’s employ and for the period of eighteen (18)
months after the termination of your employment, for any reason whatsoever, you
shall not directly or indirectly, except on behalf of the Company recruit, hire,
solicit, or employ as an employee or retain as a consultant any person who is
then or at any time during the preceding eighteen (18) months was an employee of
or consultant to the Company, or persuade or attempt to persuade any employee of
or consultant to the Company to leave the employ of the Company or to become
employed as an employee or retained as a consultant by anyone other than the
Company.

(c)  In the event that you leave the employ of the Company, you hereby grant
consent to notification by the Company to your new employer of your rights and
obligations under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.  Ownership of Work Product.  You acknowledge and agree that all products,
designs, strategies, business plans, marketing plans, artwork, original works of
authorship, concepts, inventions, improvements, trade secrets, prototypes,
samples, and all other materials developed by you (solely or jointly with
others), or to which you have or will contribute, during your employment with
the Company whether or not registerable under copyright or patentable
(collectively, “Work Product”) are works made for hire and that the Company is
the sole author and owner of the Work Product and the results and proceeds of
the Work Product (including all intellectual property rights in the Work
Product).  You further acknowledge and agree that Work Product includes that
which you solely or jointly created or conceived, or to which you contributed,
during or outside normal working hours, on or away from the Company’s premises,
on a supervised or unsupervised basis, alone or with others.  You retain no
rights in the Work Product and agree not to challenge the Company’s ownership of
the Work Product and/or any rights embodied in the Work Product.  You also
hereby irrevocably assign, grant and convey to the Company, without further
consideration, all rights, title and interest now existing or that may exist in
the future in and to the Work Product, including without limitation all
intellectual property rights.  You also agree to execute, at the Company’s
request and expense, all documents and other instruments necessary or desirable
to confirm such assignment.  In the event that you do not, for any reason,
execute such documents within a reasonable time of the Company’s request, you
hereby irrevocably appoint the Company as your attorney-in-fact for the purpose
of executing such documents on your behalf, which appointment is coupled with an
interest.  You shall not attempt to register any Work Product at the U.S.
Copyright Office, the U.S. Patent & Trademark Office, any foreign copyright,
patent, or trademark registry, or any domain name registry.  You further agree
to assist the Company in every proper way to protect and enforce its rights
relating to the Work Product in any and all countries, including, but not
limited to, executing, verifying and delivering such documents and performing
such other acts (including appearing as a witness) as the Company may reasonably
request for use in obtaining, perfecting, evidencing, sustaining and/or
enforcing its rights relating to the Work Product.  If you have any rights,
including, but not limited to, “artist’s rights” or “moral rights,” in the Work
Product that cannot be assigned (“Non-Assignable Rights”), you agree to waive
enforcement worldwide of such rights against the Company.  If you have any such
rights that cannot be assigned or waived, you hereby grant to the Company a
royalty-free, paid-up, exclusive, worldwide, irrevocable, perpetual license
under the Non-Assignable Rights to (i) use, make, have made, sell, offer to
sell, import, and further sublicense the Work Product, and (ii) reproduce,
distribute, create derivative works of, and publicly display the Work Product in
any medium or format, whether now known or later developed.  During the period
of your employment and for six months after termination of your employment with
J. Crew for any reason, you will promptly disclose to the Company any previously
undisclosed Work Product, of which the Company did not have actual knowledge,
with was authored, conceived or reduced to practice by you, or to which you
contributed, either alone or jointly with others.  

 

4.  Use of Name/Image/Likeness.  During the course of your employment with J.
Crew, you further grant it the irrevocable and non-exclusive right and license
to use and publish your name (in whole or in part), photograph, video, approved
biography, actual and simulated likeness, signature and voice in connection with
the Company’s sale, offering for sale, advertising and promotion of its goods
and services in any media now or hereafter known throughout the world.  You
waive any right that you may have to inspect or approve any content,

 

--------------------------------------------------------------------------------

 

 

goods, services, or materials containing your name or likeness and/or other
matter that may be used in connection therewith.

 

5.  Termination Without Cause or for Good Reason. Should your employment be (a)
terminated by the Company without “Cause” or through your resignation for “Good
Reason”, both as defined below; and (b) the Company does not consent at your
written request to waive any of the post-employment restrictions contained in
Section 2(a) above, and (c) you execute and deliver to Company an irrevocable
Separation Agreement and Release, within 60 days after your termination of
employment (and any payment that constitutes non-qualified deferred compensation
under Section 409A of the Internal Revenue Code of 1986, as amended and any
regulations thereunder (the “Code”) that otherwise would be made within such
60-day period pursuant to this paragraph shall be paid at the expiration of such
60-day period), in a form acceptable to the Company,  the Company will (i)
continue to pay your then-current base salary (“Ending Base Salary”), less all
applicable deductions, according to the company’s normal payroll practices for
the twelve (12) months immediately following your last date of employment
(“Termination Date”) (collectively, the “Salary Continuation Payments”); (ii)
pay you an amount equal to your actual annual bonus, if achieved (based on you
and the Company achieving the performance metrics set by the Company’s
Compensation Committee) for the fiscal year immediately prior to the fiscal year
that includes the Termination Date, but only to the extent you remain
continuously employed through the end of the prior fiscal year and such prior
fiscal year bonus has not yet been paid as of the Termination Date, and (iii)
pay you an amount equal to your target annual bonus, more specifically 75% of
your annual base salary, payable in equal installments concurrent with your
Salary Continuation Payments; and (iv) reimburse you for out-of-pocket COBRA
payments paid by you to continue your group health benefits for such
twelve-month period, provided you submit relevant supporting documentation to
the company evidencing such payments. For purposes of clarity, the bonus
payment(s) cited in this paragraph shall be in lieu of and replace any annual
bonus payment or portion thereof that might otherwise be payable to you.
Notwithstanding anything herein to the contrary, however, your right to receive
the foregoing payments shall terminate effective immediately and be of no force
and effect upon the date that you become employed or are retained by another
entity as an employee, consultant or otherwise, with or without compensation
(“New Employment”); provided that if the cash compensation you receive pursuant
to such New Employment, including without limitation guaranteed bonus payments
relating to the period of your Salary Continuation Payments (“Severance Period”)
whether or not paid during the Severance Period (“New Compensation”), is less
than your Ending Base Salary, the Company will continue to pay you, in
accordance with the regular payroll practices of the Company, an incremental
amount during the remaining Severance Period such that the New Compensation
payments you receive together with such incremental amount will equal your
Ending Base Salary on an annualized basis. In addition, your right to receive
the COBRA reimbursements shall cease immediately upon your being eligible for
coverage under another group health plan. You shall immediately notify the Chief
Administration Officer of the Company upon obtaining New Employment and provide
all information regarding compensation and medical coverage reasonably requested
by the Company.  If you fail to so notify the Chief Administrative Officer, (a)
you will forfeit your right to receive the payments described above (to the
extent the payments were not theretofore paid) and (b) the company shall be
entitled to recover any payments already made to you or on your behalf.  

 

Notwithstanding the foregoing, in the event you are a “specified employee”
(within the meaning of Section 409A(2)(B) of the Internal Revenue Code of 1986,
as amended (the

 

--------------------------------------------------------------------------------

 

 

“Code”)) on the Termination Date and the Salary Continuation Payments to be paid
to you within the first six months following such date (the “Initial Payment
Period”) exceed the amount referenced in Treas. Regs. Section
1.409A-1(b)(9)(iii)(A) (the “Limit”), then: (i) any portion of the Salary
Continuation Payments that is payable during the Initial Payment Period that
does not exceed the Limit shall be paid at the times set forth above; (ii) any
portion of the Salary Continuation Payments that is a “short-term deferral”
within the meaning of Treas. Regs. Section 1.409A-1(b)(4)(i) shall be paid at
the times set forth above; (iii) any portion of the Salary Continuation Payments
that exceeds the Limit and is not a “short-term deferral” (and would have been
payable during the Initial Payment Period but for the Limit) shall be paid on
the first business day of the first calendar month that begins after the
six-month anniversary of the Termination Date or, if earlier, on the date of
your death; and (iv) any portion of the Salary Continuation Payments that is
payable after the Initial Payment Period shall be paid at the times set forth
above.  It is intended that each installment, if any, of the payments and
benefits, if any, provided to you under this Section 3 shall be treated as a
separate “payment” for purposes of Section 409A of the Code.  

 

“Cause” shall mean (i) indictment, conviction or admission of any crime
involving dishonesty, violence, or moral turpitude (ii) willful misconduct or
gross negligence in connection with the performance of your duties as a J. Crew
employee, (iii) a material breach of this letter agreement, including without
limitation, your failure to perform your duties and responsibilities hereunder,
or a breach of any representation or covenant provided herein, (iv) a fraudulent
act or omission by you adverse to the reputation of J. Crew or any affiliate,
(v) the disclosure by you of any confidential information of J. Crew to persons
not authorized to know same, (vi) use of alcohol or drugs which interferes with
your performance of your duties or compromises the integrity or reputation of
the Company, (vii) excessive absence from work other than as a result of
disability, (viii) a violation of or failure to comply with any J. Crew policy
or the Company’s Code of Ethics and Business Practices; provided, however, that
in the event of a termination under subsection (ii), (iii), (vi), (vii) or
(viii), J. Crew must have given you 15 days’ written notice of the act or
omission constituting Cause and an opportunity to cure.

 

For purposes of this Agreement, the term “Good Reason” shall mean (i) any act or
actions by the Company that result in a material and continuing diminution in
your position culminating in a reduction of more than one-third of your
authority, duties and responsibilities over the span of a twelve month period,
including without limitation an adverse change in your title; (ii) a material
reduction by the Company in your base salary or annual bonus opportunity as in
effect on the date of this Agreement; provided that, your annual base salary
and/or annual bonus may be reduced if the annual base salaries and/or annual
bonuses in effect for all or the majority of other senior executive officers of
the Company are similarly reduced; or (iii) a relocation of your principal place
of employment to more than fifty (50) miles from such principal place of
employment as of the start of your employment, in each case without your written
consent. For a termination to qualify as a termination of your employment for
“Good Reason”, you must deliver to the Board a written notice specifically
identifying in a reasonable detail the conduct of the Company which you believe
constitutes “Good Reason” in accordance with this section within ninety (90)
days of the initial occurrence of the event(s) you believe constitute “Good
Reason” and provide the Board and/or Company at least thirty (30) days to remedy
such conduct after receipt of such written notice, and to the extent not cured,
you must terminate your employment within thirty (30) days after such failure to
cure.

 

--------------------------------------------------------------------------------

 

 

6.  Termination With Cause or Resignation of Employment. If the Company
terminates your employment and such termination is for "Cause," as defined
above, or if you resign your employment for any reason, then the Company shall
pay you all wages due through the Termination Date. In the event of termination
for Cause or your resignation without “Good Reason”, the Company will not pay
any bonus, COBRA reimbursement, or Salary Continuation Payments set forth in
Section 5 above, and the restrictions contained in Sections 1 and 2 above will
remain in full force and effect unless waived by the Company.  

 

7.  Term. The term of this agreement shall be three (3) years, beginning on the
date signed by you, as set forth below, and terminating on the third anniversary
of such date; provided however, that it shall automatically renew for further
terms of one (1) year each upon the same terms and conditions herein, unless the
Company provides written notice of non-renewal to you at least 30 days prior to
the expiration of the initial term or any renewal term.

 

Notwithstanding the foregoing, in the event that your employment terminates
prior to the expiration of any term, you shall remain subject to the
post-termination restrictions contained in Sections 1, 2, 3, and 8 hereof and
shall be entitled to the severance payment contained in Section 5 hereof
provided that the terms and conditions applicable thereto have been satisfied.

 

8.  Dispute Resolution and Arbitration

 

(a)Except as provided in subparagraph (b) below, any and all justiciable
controversies, claims or disputes that you may have against the Company and/or
the Company may have against you arising out of, relating to, or resulting from
your employment with the Company, or the separation of your employment with the
Company, including claims arising out of or related to this Agreement, shall be
subject to mandatory arbitration (“Mandatory Arbitration”) as set forth
herein.   The mutual obligations by the Company and you to arbitrate differences
provide mutual consideration for this Mandatory Arbitration provision.  Prior to
commencing arbitration, if any such matter cannot be settled through
negotiation, then the parties agree first to try in good faith to settle the
dispute by mediation through a mediator selected by the mutual agreement of both
parties.  If any such matters cannot be resolved by mediation within 30 days of
the Company or you requesting mediation (or such longer period as to which you
and the Company agree in writing), they shall be finally resolved by final and
binding arbitration.  The parties shall select a neutral arbitrator and/or
arbitration sponsoring organization by mutual agreement. If the parties are not
able to mutually agree to an arbitrator and/or arbitration sponsoring
organization, the arbitration will be held under the auspices of the American
Arbitration Association (“AAA”), and except as otherwise provided in this
Agreement, shall be in accordance with the then current Employment Arbitration
Rules of the AAA, which may be found at www.adr.org or by using an internet
search engine to locate “AAA Employment Arbitration Rules”).  The arbitrator,
and not any federal, state or local court or agency, shall have the exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Mandatory Arbitration provision. Subject to
remedies to which a party to the arbitration may be entitled under applicable
law, each party shall pay the fees of its own attorneys, the expenses of its
witnesses and all other expenses connected with presenting its case.  Other
costs of the arbitration, including the cost of any record or transcripts of the
arbitration, administrative fees, the fee of the arbitrator, and all other fees
and costs, shall be borne by the Company. All arbitral awards shall be final and
binding, and

 

--------------------------------------------------------------------------------

 

 

the arbitration will be conducted in the City of New York, New York, in
accordance with the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). A judgment
of a court of competent jurisdiction shall be entered upon the award made
pursuant to the arbitration.

 

(b) You agree that any actual or threatened breach by you of the covenants and
agreements set forth in Sections 1, 2, and 3 of this Agreement would result in
irreparable harm to the Company for which monetary damages alone would be an
insufficient remedy.  Thus, without limiting Section 7 (a) herein, either party
may pursue temporary and/or preliminary injunctive relief in a court of
competent jurisdiction for specific performance of the restrictions or
provisions in Sections 1, 2, and 3 of this Agreement, tortious interference with
prospective employment and/or the protection of confidential information and/or
trade secrets, prevention of unfair competition, or enforcement of
post-employment contractual restrictions or rights related to same; provided,
however, that all issues of final relief shall continue to be decided through
arbitration, and the pursuit of the temporary and/or preliminary injunctive
relief described herein shall not constitute a waiver of the parties’ agreement
to arbitrate by any party. Both you and the Company expressly waive the right to
trial by jury.

 

9.  Severability.  If any provision of this agreement, or any part thereof, is
found to be invalid or unenforceable, the same shall not affect the remaining
provisions, which shall be given full effect, without regard to the invalid
portions.  Moreover, if any one or more of the provisions contained in this
agreement shall be held to be excessively broad as to duration, scope, activity
or subject, such provisions shall be construed by limiting and reducing them so
as to be enforceable to the maximum extent with applicable law.

 

10.  At-Will Employment.  This agreement is limited to the foregoing terms and
shall not be construed to create any relationship between you and the Company
other than at-will employment for all purposes.  This agreement supersedes any
and all prior agreements concerning the subject matter hereof, and any severance
amounts or obligations of the Company to you referenced herein shall be in lieu
of, and not in addition to, any such amounts or obligations in prior
agreements.  

 

11.  Governing Law.  Subject to the applicability of the Federal Arbitration Act
as stated in Section 7 of this agreement, all other terms of this agreement and
all other rights and obligations of the parties thereto shall be interpreted and
governed by the laws of the state of New York.

 

12. Section 409A of the Code.  If any provision of this agreement (or any award
of compensation or benefits provided under this agreement) would cause you to
incur any additional tax or interest under Section 409A of the Code, the Company
and you shall reasonably cooperate to reform such provision to comply with 409A
and the Company agrees to maintain, to the maximum extent practicable without
violating 409A of the Code, the original intent and economic benefit to you of
the applicable provision; provided that nothing herein shall require the Company
to provide you with any gross-up for any tax, interest or penalty incurred by
you under Section 409A of the Code.

 

13.  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and you relating to the subject matter herein
and merges all

 

--------------------------------------------------------------------------------

 

 

prior discussions between the parties.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this agreement, will be effective
unless in writing signed by the party to be charged.  Any subsequent change or
changes in your duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

14.   Headings.  The headings and captions of the various sections and
subdivisions of this Agreement are provided for convenience of reference only
and will not affect its construction or interpretation.

 

15.  Successors and Assigns.  This Agreement will be binding upon your heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns

 

 

AGREED TO AND ACCEPTED

 

 

J. Crew Group, Inc.

 

 

 

 

 

Signature:

/s/BILLY MAY

 

Signature:

/s/MICHAEL J. NICHOLSON

Name:

Billy May

 

 

Michael J. Nicholson

 

 

 

 

Chief Executive Officer

 

 

 

 

 

Date:

May 8, 2019

 

Date:

May 7, 2019




 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

 

Unless waived in writing by the Company, and without limiting the generality of
the  restrictions on employment contained in section 2(a) above, those
restrictions apply to employment with , among others, any entity doing business
under any of the names set forth below, as well as their parent, subsidiary, and
affiliate companies or joint venture partners, in the United States, Canada, the
United Kingdom, Hong Kong, The People’s Republic of China and any other
countries or territories in which you assisted in the design or development of
the Company’s products, brand or business during the last twelve months of your
employment:

Abercrombie & Fitch Co.

Aéropostale, Inc.

Amazon.com, Inc. (including but not limited to Shopbop)

American Eagle Outfitters, Inc.

Ascena Retail Group, Inc.

Bonobos, Inc.

Cole Haan LLC

Everlane, Inc.

Fast Retailing Co., Ltd. (including but not limited to Theory)

Gap, Inc.

J.Jill, Inc.

Lands’ End, Inc.

PVH Corp.

Ralph Lauren Corporation

The Talbots, Inc.

Tapestry, Inc.

Tory Burch LLC

Urban Outfitters, Inc.

Vince, LLC

Vineyard Vines, LLC

 

The foregoing list also includes any newly formed or organized entities, whether
or not operated by one of the above companies, and all brands or divisions
operated by any of the above companies, but only insofar as a listed entity or
any other Competing Business require you to undertake the same or substantially
similar services for it in an area of that business that meets the definition of
Competing Business.  

 

 

 

 

 

 